Citation Nr: 1602149	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  10-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.  

2.  Entitlement to an increased rating for supraventricular tachycardia with Wolff Parkinson White syndrome; currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Robert A. Bass, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1975; and from July 1980 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas; which determined that new and material evidence had not been received to reopen claims for entitlement to service connection for right ear hearing loss and for tinnitus.  By this decision, the RO also denied an increased (compensable) rating for left ear hearing loss and denied an increased (compensable) rating for supraventricular tachycardia with Wolff Parkinson White syndrome. 

In January 2012, the Veteran testified at a Travel Board hearing at the RO.  A transcript of that hearing is of record.

In October 2012 the Board determined that new and material evidence had been received to reopen claims for service connection for right ear hearing loss and tinnitus, and then remanded these claims, along with the claims for an increased rating for left hearing loss and for supraventricular tachycardia with Wolff Parkinson White syndrome, for further development.  

In a rating decision dated in September 2015, the RO granted service connection for right ear hearing loss (by way of bilateral hearing loss) and tinnitus, effective June 18, 2008.  The RO also increased the rating for supraventricular tachycardia with Wolff Parkinson White syndrome to 10 percent, effective June 18, 2008; and denied a compensable rating for bilateral hearing loss (formerly left ear hearing loss).

The issue of a rating higher than 10 percent for supraventricular tachycardia with Wolff Parkinson White syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss disability has been manifested by Level I impairment in the right and left ear throughout the appeal period.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in July 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claim for an increased rating, including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  

VA also assisted the Veteran in the development of his claim for an increased rating for hearing loss.  The Veteran's medical records have been obtained and are in the claims file.  The Veteran was also afforded multiple VA audiology examinations.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; physically examined the Veteran; conducted appropriate tests; and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  See also 38 C.F.R. § 4.10.  The Court also noted that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, each of the examiners specifically addressed the effect of this veteran's hearing loss on his daily activities and his employment.  Thus, the Board finds that the examinations were adequate.

In addition to the medical evidence, the Veteran testified regarding his claim for a higher rating before the undersigned Veterans Law Judge in a January 2012 Travel Board hearing.  During that hearing the Veteran was assisted by an attorney.  His attorney, and the Veterans Law Judge, asked questions to ascertain the severity of the Veteran's service-connected hearing loss disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating, as evidenced by the questioning pursued by his attorney during the hearing; and neither the attorney nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In sum, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation, and will review the merits of the Veteran's claim for an increased rating for hearing loss de novo.

II.  Merits

In a rating decision dated in January 1995 the RO granted, in pertinent part, service connection for left ear hearing loss with a noncompensable rating effective April 29, 1994; and denied service connection for right ear hearing loss.  

In correspondence dated in June 2008, the Veteran filed a claim for an increased rating for his service-connected left ear hearing loss, and for service connection for right ear hearing loss.  In a rating decision dated in February 2009 the RO denied those claims.  The Veteran appealed that decision.

In a rating decision dated in Sept 2015 the RO restyled the Veteran's service-connected left ear hearing loss disability as bilateral hearing loss to include service connection for right ear hearing loss, effective June 18, 2008.  The RO then continued the 0 percent disability rating, this time for bilateral hearing loss.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  In addition to dictating objective test results, the audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak, 21 Vet. App. 447.  VA must also consider whether an extraschedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability effect on the veteran's occupational function and daily activities.  Id., at 454-55.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Table VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).  Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater; or when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Facts and Analysis

In October 2007 the Veteran underwent audiology testing, which found normal hearing from 250 to 1000 Hertz with a mild sensorineural hearing loss from 2000 to 8000 Hertz in the right ear; and mild to moderately severe sensorineural hearing loss from 1500 to 8000 Hertz in the left ear, with excellent word recognition.  During the consult the Veteran reported that he had noticed increased difficulty understanding conversation with his spouse, and with lectures, sermons, and television; and the audiologist surmised that the Veteran might have some difficulty understanding speech in difficult listening situations like in the presence of background noise or when he was unable to see speakers' faces.  As for hearing acuity, specific test results were as follows:

Hertz
1000
2000
3000
4000
Right ear
25
35
30
40
AVG:  32.5
Left ear
25
40
50
55
AVG:  42.5

Speech recognition scores were 96 percent in the RIGHT ear and 100 percent in the LEFT ear.  This corresponds to Level I impairment in the service-connected left ear which, when combined with Level I impairment in the nonservice-connected right ear per 38 C.F.R. § 4.85(f), equates to a schedular rating of 0 percent.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation of the left ear thresholds under the provisions of 38 C.F.R. § 4.86 yields the same result.  Based on the clinical evidence the criteria for a compensable rating for left ear hearing loss were not met in the year prior to June 2008.  See Lendenmann, 3 Vet. App. 345, 349 (hearing evaluations are performed by mechanically applying the rating criteria to certified test results.  

Effective June 18, 2008, the Veteran was service-connected for bilateral hearing loss.

On VA audiology examination in November 2009, the Veteran reported that his left ear hearing was real bad and that he could not hear his blood pressure machine on his left side.  According to the examiner, the Veteran had normal hearing for adjudication purposes in the right ear, and normal hearing through 1500 Hertz with a mild to moderately-severe sensorineural hearing loss in the left ear.  Specific test results were as follows:

Hertz
1000
2000
3000
4000
Right ear
20
30
25
25
AVG:  25
Left ear
25
40
50
60
AVG:  43.75

Speech recognition scores were 100 percent in the RIGHT ear and 96 percent in the LEFT ear.  These findings correspond to Level I impairment in each ear, which equates to a schedular rating of 0 percent.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 yields the same result.  Lendenmann, 3 Vet. App. 345, 349 (hearing evaluations are performed by mechanically applying the rating criteria to certified test results).  

In January 2010 the Veteran was outfitted with a left ear hearing aide.  See VA audiology consult records dating from November 2009 to January 2010.  See also Board Hearing Transcript, p. 21.

On VA audiology consult in August 2011, the Veteran reported that his left ear hearing aid had been producing intermittent static for the past month.  The audiologist cleaned the hearing aid and replaced the tubing and dome, and a listening check revealed that the aide was working appropriately; no static was observed.  The audiologist added that she suspected that the trouble had been moisture in the aide, and gave the Veteran a dehumidifier and instructions on its use.  As far as the Veteran's hearing acuity, the audiologist remarked that compared with audiometric results in 2009, the Veteran's hearing had remained essentially unchanged.  Specific test results were as follows:

Hertz
1000
2000
3000
4000
Right ear
25
30
35
30
AVG:  30
Left ear
30
45
50
65
AVG:  47.5

Speech recognition scores were 100 percent in the RIGHT ear and 96 percent in the LEFT ear.  These findings correspond to Level I impairment in each ear, which equates to a schedular rating of 0 percent.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 yields the same result.  Lendenmann.  

During his 2012 Board hearing the Veteran testified that his hearing was much better with his left ear hearing aide.  Transcript, p. 21.

On VA audiology examination in June 2013, the Veteran reported that he only wore his left ear hearing aide in meetings.  The examiner counseled the Veteran on the importance of consistent use of the aide, and on the hearing aid adjustment process, and noted that the Veteran was a candidate for amplification in the right ear; and the Veteran agreed to wear the aide more often and expressed interest in bilateral hearing aids.  As far as the Veteran's hearing acuity, the examiner remarked that when compared with audiometric results in 2011 the Veteran's hearing had remained essentially unchanged.  Specific test results were as follows:

Hertz
1000
2000
3000
4000
Right ear
20
30
35
30
AVG:  28.75
Left ear
25
45
55
65
AVG:  47.5

Speech recognition scores were 100 percent in the RIGHT ear and 96 percent in the LEFT ear.  These findings correspond to Level I impairment in each ear, which equates to a schedular rating of 0 percent.  38 C.F.R. § 4.85, Tables VI and VII.  Evaluation under the provisions of 38 C.F.R. § 4.86 yields the same result.  Lendenmann, 3 Vet. App. 345, 349 (hearing evaluations are performed by mechanically applying the rating criteria to certified test results).  

There is no other clinical evidence related to the Veteran's hearing loss.  Accordingly, the Board finds that the criteria for a compensable schedular rating for bilateral hearing loss are not met at any time during the appeal period and a staged rating is in turn not warranted.  Hart, 21 Vet. App. 505.

As for an extraschedular rating, although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.  However, if the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule; the assigned schedular evaluation is adequate; and referral to the Director of VA's Compensation and Pension Service is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular criteria for rating hearing loss accounts for the Veteran's hearing pattern (mild sensorineural hearing loss above 1000 Hertz in the right ear, and mild to severe sensorineural hearing loss in the left ear), and associated symptoms (difficulty hearing, particular in the left ear, especially in meetings/assemblies); and provide for higher ratings when the disability is productive of greater impairment.  The assigned schedular criteria is therefore adequate and referral for extraschedular consideration is not required.  

In making this determination, the Board is cognizant of the holding of Martinak, 21 Vet. App. 447.  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, audiology reports dating from 2007 to 2013 document the Veteran's subjective complaints, including particular difficulty with left ear hearing; increased difficulty hearing when conversing with his spouse; difficulty hearing in lectures and sermons; and difficulty hearing when watching television; and the 2007 audiologist surmised that the Veteran might have some difficulty understanding speech in difficult listening situations such as when in the presence of background noise or when he was unable to see speakers' faces.  Since that time the Veteran has been outfitted with a hearing aid and reports that his hearing is much better; so much so that he had to be counseled to wear his aide consistently, and not just during meetings.  Moreover, each examiner reports that when compared with his last audiometric results, the Veteran's hearing has remained essentially unchanged.  The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), and does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the rating schedule.  Rather, the Veteran's hearing disability picture is consistent with the degree of disability addressed by the assigned schedular rating criteria.  The schedular rating criteria are therefore adequate to evaluate the Veteran's bilateral hearing loss disability and referral for consideration of an extraschedular rating is not warranted.

As for a total disability rating for compensation based on individual unemployability (TDIU), the Veteran does not report and the evidence does not show that his hearing loss alone is of sufficient severity to produce unemployability.  In fact, according to the evidence of record, the Veteran is gainfully employed.  Thus, the Board finds that a claim for a TDIU is not raised by the record.  

ORDER

A compensable disability rating for bilateral hearing loss is denied.


REMAND

In October 2012 the appeal for a higher rating for the Veteran's service-connected superventricular tachycardia disability was remanded for provision to the Veteran of a VA examination, and an examination was done in June 2013 and again in November 2013.  Since that time, VA hospital records dated in August 2015 advise that the Veteran was transferred by stretcher from a private emergency room to VA on August 28, 2015, due to rapid atrial fibrillation, where he remained from August 28-29, 2015.  These inpatient VA records, which include a diagnosis of  paroxismal superventricular tachycardia and inform that the Veteran continuously wears a telemetry monitor for detection of any changes in rhythm, also inform that the Veteran has had no regular VA medical care since 2013.  See also November 2013 VA Cardiology Clinic records, noting that the Veteran predominantly sees his private physician.  Unfortunately there are no private medical records in the claims file dated after February 2012.  Remand for relevant private medical records dated after February 2012, and for VA medical records associated with the Veteran's scheduled VA cardiology follow-up after the August 29, 2015, hospital release, is needed.  38 C.F.R. § 3.159(c )(1) and (2).  The Veteran should then be afforded a new VA examination.  See 38 C.F.R. § 3.327(a) (regarding reexaminations); and 38 C.F.R. § 4.2 (providing that it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all non-VA providers who have treated him for his superventricular tachycardia/rapid atrial fibrillation since February 2012.  After receiving this information and any necessary releases, request a copy of the identified records and associate them with the claims file.  If no records are found, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

Any other pertinent records identified by the Veteran during the course of the remand, should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  Associate, with the claims file, the Veteran's VA medical records dated after August 29, 2015.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected supraventricular tachycardia with Wolff Parkinson White syndrome.  The claims file should be reviewed by the examiner.  All indicated tests must be done, and all signs and symptoms necessary for rating the Veteran's service-connected supraventricular tachycardia with Wolff Parkinson White syndrome should be reported in detail.  Specifically,

a) There should be exercise testing for METs.  If exercise testing is contraindicated, provide an estimation of the METs level.  

b) The ejection fraction should also be reported.  

c) The examiner must also state, based on ECG or Holter monitoring, whether the Veteran's supraventricular tachycardia with Wolff Parkinson White syndrome disability is productive of more than four episodes of paroxysmal atrial fibrillation or other supraventricular tachycardia per year.  

4.  Then, re-adjudicate the claim for an increased rating for supraventricular tachycardia with Wolff Parkinson White syndrome.  

If the benefit remains denied, furnish the Veteran and his attorney a Supplemental Statement of the Case and afford a reasonable opportunity for response.  Then, return the case to the Board for appellate review, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


